Exhibit 10.31

 

TWELFTH AMENDMENT TO

KAISER GROUP INTERNATIONAL, INC.

SECTION 401(k) PLAN

 

WHEREAS, Section 10.2 of the Kaiser Group International, Inc. Section 401(k)
Plan (“Plan”) permits the Board of Directors of Kaiser Group International,
Inc., (“Company”), or any committee thereof, to amend the Plan; and

 

WHEREAS, the Board of Directors would like to amend the Plan to reflect recent
law regarding the cash out of small benefits;

 

NOW, THEREFORE, effective for distributions on or after March 28, 2005, the Plan
is amended as follows:

 

1.             Section 8.8 is amended to add a paragraph at the end to read as
follows:

 

“Notwithstanding the foregoing, for distributions on or after March 28, 2005, in
the event of a mandatory distribution greater than $1,000 in accordance with
this Section, if the Participant does not elect to have such distribution paid
directly to an eligible retirement plan specified by the Participant in a direct
rollover or to receive the distribution directly, then the Company will pay the
distribution in a direct rollover to an individual retirement plan designated by
the Company. For purposes of determining whether a mandatory distribution is
greater than $1,000, the portion of the Participant’s distribution attributable
to any rollover contributions is included, notwithstanding Section 12.5.”

 

Executed this 12th day of December, 2005.

 

 

KAISER GROUP INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Douglas W. McMinn

 

 

 

 

  Title: Chief Executive Officer

 

--------------------------------------------------------------------------------